                    Case 1:21-cr-00129-ABJ Document 27 Filed 08/16/21 Page 1 of 3
                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
                                                      CASE NO.: 21-CR-129
       Plaintiff,
vs.

Gabriel Garcia,

       Defendant.
                                              /

                                 MOTION TO COMPEL DISCOVERY

       COMES NOW, the Defendant, Gabriel Garcia, and files this motion to compel the following

discovery and states the following grounds:

                                                    GROUNDS

           1. Mr. Garcia requests the following discovery. Upon information and belief, and based on

Government pleadings in similar January 6 criminal cases, some 30 Capitol Police Officers have been

investigated, suspended, or reprimanded for: setting aside guard rails on the east side of the Capitol,

aiding people entering the Capitol by opening doors, moving guard rails, or standing by peaceably,

fraternizing, or waiving people in to enter the Capitol grounds, or otherwise made it appear that people

were allowed into the Capitol or Capitol grounds. Thus, Mr. Garcia requests all documentary evidence or

otherwise regarding the investigations and reprimanding of these Capitol Police Officers.

           2. Additionally, Mr. Garcia requests all video, photos, or images of Capitol Police Officers

setting aside guard rails on the east side of the Capitol, aiding people entering the Capitol, opening doors,

moving guard rails, or standing by peaceably, fraternizing, or waiving people in to enter the Capitol

grounds, or otherwise made it appear that people were allowed into the Capitol or Capitol grounds.

           3. As to further so-called Brady evidence, Mr. Garcia requests all documents, statements,

agents’reports, and tangible evidence favorable to him on the issue of guilt and/or which affects the

credibility of the Government's case. Impeachment as well as exculpatory evidence falls within Brady's
                                                      1
                  Case 1:21-cr-00129-ABJ Document 27 Filed 08/16/21 Page 2 of 3
definition of evidence favorable to the accused. United States v. Bagley, 473 U.S. 667 (1985); United

States v. Agurs, 427 U.S. 97 (1976).

                                       MEMORANDUM OF LAW

     Mr. Garcia moves for the production by the Government of the above-described discovery. This
request is not limited to those items that the prosecutor knows of, but rather includes all discovery listed
below that is in the custody, control, care, or knowledge of any "closely related investigative [or other]
agencies" under United States v. Bryan, 868 F.2d 1032 (9th Cir. 1989).

              Also, pursuant to Brady v. Maryland, 373 U.S. 83 (1963), United States v. Agurs, 427 U.S.
97 (1976), and Giglio v. United States, 405 U.S. 150 (1972), Mr. Garcia requests the Court to order the
Government to immediately disclose all evidence in its possession favorable to him on the issue of guilt
and which tends to affect the credibility of the prosecution's case. This request also includes any
expressed or implied promises made by the government to any material witnesses in exchange for their
testimony in this case. See, e.g., United States v. Bagley, 473 U.S. 667 (1985).
                                         REQUESTED RELIEF

       WHEREFORE, Mr. Garcia respectfully moves this District Court to order the Government to

provide the above-detailed discovery.

       Respectfully submitted,

       /s/Aubrey Webb
       Law Offices of Aubrey Webb
       55 Merrick Way, Suite 212
       Coral Gables, Florida 33134
       305-461-1116
       Email: aubrey@aqwattorney.com

       /s/Charles R. Haskell
       Law Offices of Charles R. Haskell
       641 Indiana Ave. N.W.,
       Washington D.C. 20004
       202-888-2728
       Email: Charles@CharlesHaskell.com



                                       CERTIFICATE OF SERVICE


                                                      2
              Case 1:21-cr-00129-ABJ Document 27 Filed 08/16/21 Page 3 of 3
       I HEREBY CERTIFY that a true and correct copy of the foregoing was efiled to the Office of the
Clerk, United States District Court, District of Columbia, 333 Constitution Ave., N.W. Washington D.C.
20001, Room 1225 and to the Office of the United States Attorney, 555 4th St N.W., Washington D.C.
20530, on 16 August 2021.

       /s/Aubrey Webb




                                                   3
